UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-36706 CB FINANCIAL SERVICES, INC. (Exact name of registrant as specified in its charter) Pennsylvania 51-0534721 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 N. Market Street, Carmichaels, PA (Address of principal executive offices) (Zip Code) (724) 966-5041 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of May 15, 2015, the number of shares outstanding of the Registrant’s Common Stock was 4,071,462. FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item 1.Financial Statements. 1 Consolidated Statement of Financial Condition 1 Consolidated Statement of Income (Unaudited) 2 Consolidated Statement of Comprehensive Income (Unaudited) 3 Consolidated Statement of Changes In Stockholders’ Equity (Unaudited) 3 Consolidated Statement of Cash Flows (Unaudited) 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 24 Item 3. Quantitative and Qualitative Disclosure about Market Risk. 30 Item 4. Controls and Procedures. 30 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 30 Item 1A. Risk Factors. 31 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 31 Item 3.Defaults Upon Senior Securities. 31 Item 4. Mine Safety Disclosures. 31 Item 5. Other Information. 31 Item 6. Exhibits 31 SIGNATURES 32 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. CONSOLIDATED STATEMENT OF FINANCIAL CONDITION (Unaudited) (Dollars in thousands, except share data) March 31, December 31, ASSETS Cash and Due From Banks: Interest Bearing $ $ Non-Interest Bearing Total Cash and Due From Banks Investment Securities: Available-for-Sale Held-to-Maturity Loans Held For Sale - Loans, Net Premises and Equipment, Net Bank-Owned Life Insurance Goodwill Core Deposit Intangible Accrued Interest and Other Assets TOTAL ASSETS $ $ LIABILITIES Deposits: Demand Deposits $ $ NOW Accounts Money Market Accounts Savings Accounts Time Deposits Brokered Deposits Total Deposits Short-Term Borrowings Other Borrowed Funds Accrued Interest and Other Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred Stock, No Par Value; 5,000,000 Shares Authorized - - Common Stock, $0.4167 Par Value; 35,000,000 Shares Authorized, 4,363,346 Shares Issued and 4,071,462 Shares Outstanding at March 31, 2015 and December 31, 2014, Respectively Capital Surplus Retained Earnings Treasury Stock, at Cost (291,884 Shares at March 31, 2015 and December 31, 2014, Respectively) ) ) Accumulated Other Comprehensive Income TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements 1 CONSOLIDATED STATEMENT OF INCOME (UNAUDITED) Three Months Ended March 31, (Dollars in thousands, except per share data) INTEREST AND DIVIDEND INCOME Loans, Including Fees $ $ Federal Funds Sold 1 3 Investment Securities: Taxable Exempt From Federal Income Tax Other Interest and Dividend Income 20 TOTAL INTEREST AND DIVIDEND INCOME INTEREST EXPENSE Deposits Federal Funds Purchased 1 1 Short-Term Borrowings 30 9 Other Borrowed Funds 90 31 TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision For Loan Losses - NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service Fees on Deposit Accounts Insurance Commissions 3 Other Commissions 87 Net Gains on Sale of Loans 71 86 Income from Bank-Owned Life Insurance 58 Other 8 35 TOTAL NONINTEREST INCOME NONINTEREST EXPENSE Salaries and Employee Benefits Occupancy Equipment FDIC Assessment 96 PA Shares Tax 97 Contracted Services 96 Legal Fees Advertising 89 Bankcard Processing Expense 62 Other Real Estate Owned Expense 20 - Amortization of Core Deposit Intangible - Other TOTAL NONINTEREST EXPENSE Income Before Income Taxes Income Taxes NET INCOME $ $ EARNINGS PER SHARE Basic $ $ Diluted WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted The accompanying notes are an integral part of these consolidated financial statements 2 CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended March 31, (Dollars in thousands) Net Income $ $ Other Comprehensive Income: Unrealized Gains on Available-for-Sale Securities Net of Income Tax of $170 and $395 for the Three Months Ended March 31, 2015 and 2014, Respectively Other Comprehensive Income, Net of Income Tax Total Comprehensive Income $ $ CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (UNAUDITED) (Dollars in thousands, except per share data) Shares Issued Common Stock Capital Surplus Retained Earnings Treasury Stock Accumulated Other Comprehensive (Loss) Income Total Stockholders' Equity December 31, 2013 $ ) $ ) $ Comprehensive income: Net income - Other comprehensive income - Exercise of stock options 1 55 - - - 56 Purchase of common stock, at cost (133,000 shares) - ) - ) Dividends paid ($0.21 per share) - - - ) - - ) March 31, 2014 $ ) $ 4 $ (Dollars in thousands, except share data) Shares Issued Common Stock Capital Surplus Retained Earnings Treasury Stock Accumulated Other Comprehensive Income Total Stockholders' Equity December 31, 2014 $ ) $ $ Comprehensive income: Net income - Other comprehensive income - Dividends paid ($0.21 per share) - - - ) - - ) March 31, 2015 $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements 3 CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, (Dollars in thousands) OPERATING ACTIVITIES Net Income $ $ Αdjustmеnts to Rеconcilе Net Income to Net Cash Provided By Operating Activities: Net Amortization on Investments Depreciation and Amortization Provision for Loan Losses - Income from Bank-Owned Life Insurance ) ) Proceeds From Mortgage Loans Sold Originations of Mortgage Loans for Sale ) ) Gains on Sale of Loans ) ) Gains on Sales of Other Real Estate Owned and Repossessed Assets (7 ) - Decrease (Increase) in Accrued Interest Receivable ) Decrease in Taxes Payable ) ) Increase in Accrued Interest Payable 46 - Other, Net ) NET CASH PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES Investment Securities Available for Sale: Proceeds From Principal Repayments and Maturities Purchases of Securities ) ) Investment Securities Held-to-Maturity: Proceeds From Principal Repayments and Maturities - Net Increase in Loans ) ) Purchase of Premises and Equipment ) ) Proceeds From Sale of Other Real Estate Owned and Repossessed Assets 15 59 Decrease (Increase) in Restricted Equity Securities ) NET CASH (USED IN) PROVIDED BY INVESTING ACTIVITIES ) FINANCING ACTIVITIES Net Increase in Deposits Net Decrease in Short-Term Borrowings ) ) Principal Payments on Other Borrowed Funds ) ) Proceeds from Other Borrowed Funds - Cash Dividends Paid ) ) Treasury Stock, Purchases at Cost - ) Exercise of Stock Options - 56 NET CASH PROVIDED BY FINANCING ACTIVITIES INCREASE IN CASH AND CASH EQUIVALENTS CASH AND DUE FROM BANKS AT BEGINNING OF YEAR CASH AND DUE FROM BANKS AT END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for: Interest on deposits and borrowings (including interest credited to deposit accounts of $601 and $427 respectively) Income taxes 31 - Transfer of loans to loans held for sale - Real estate acquired in settlement of loans - The accompanying notes are an integral part of these consolidated financial statements 4 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 1.Summary of Significant Accounting Policies Principles of Consolidation and Basis of Presentation The accompanying consolidated financial statements include the accounts of CB Financial Services, Inc. (“CB Financial”) and its wholly owned subsidiary, Community Bank, (the “Bank”), and the Bank’s wholly-owned subsidiary, Exchange Underwriters, Inc. (“Exchange Underwriters”). CB Financial and the Bank are collectively referred to as the “Company”. All intercompany transactions and balances have been eliminated in consolidation. The accompanying unaudited interim financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission and in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Certain information and note disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading. In preparing financial statements in conformity with GAAP, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and income and expenses during the reporting period. Actual results could differ significantly from those estimates. Material estimates that are particularly susceptible to significant change in the near term relate to determination of the allowance for losses on loans, the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans, evaluation of securities for other-than-temporary impairment including related cash flow projections, goodwill impairment, and the valuation of deferred tax assets. In the opinion of management, the accompanying unaudited interim financial statements include all adjustments considered necessary for a fair presentation of the Company’s financial position and results of operations at the dates and for the periods presented. All of these adjustments are of a normal, recurring nature, and they are the only adjustments included in the accompanying unaudited interim financial statements. These interim consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014. Interim results are not necessarily indicative of results for a full year. The Company evaluated subsequent events through the date the consolidated financial statements were filed with the Securities and Exchange Commission and incorporated into the consolidated financial statements the effect of all material known events determined by Accounting Standards Codification (“ASC”) Topic 855, Subsequent Events, to be recognizable events. Nature of Operations The Company derives substantially all its income from banking and bank-related services which include interest earnings on commercial, commercial mortgage, residential real estate and consumer loan financing, as well as interest earnings on investment securities and fees generated from deposit services to its customers. The Company provides banking services primarily to communities in Greene, Allegheny, Washington, Fayette, and Westmoreland Counties located in southwestern Pennsylvania. The Company also conducts insurance brokerage activities through Exchange Underwriters. Loans Held For Sale Loans held for sale consist primarily of residential real estate loans intended for sale and are carried at the lower of cost or estimated fair market value using the aggregate method. These loans are generally sold with servicing rights released. Gains and losses recognized on loan sales are recorded in noninterest income and are based upon the cash proceeds received and the cost of the related loans sold. Acquired Loans Loans that were acquired in the merger with FedFirst Financial Corporation were recorded at fair value with no carryover of the related allowance for credit losses. The fair value of the acquired loans was estimated by management with the assistance of a third party valuation specialist. The excess of cash flows expected at acquisition over the estimated fair value is referred to as the accretable discount and is recognized into interest income over the remaining life of the loan. The difference between contractually required payments at acquisition and the cash flows expected to be collected at acquisition is referred to as the nonaccretable discount. The nonaccretable discount represents estimated future credit losses expected to be incurred over the life of the loan. Subsequent decreases to the expected cash flows require an evaluation to determine the need for an allowance for loan losses. Subsequent improvements in expected cash flows result in the reversal of a corresponding amount of the nonaccretable discount which is then reclassified as accretable discount that is recognized into interest income over the remaining life of the loan using the interest method. The evaluation of the amount of future cash flows that is expected to be collected is performed in a similar manner as that used to determine our allowance for credit losses. Charge-offs of the principal amount on acquired loans would be first applied to the nonaccretable discount portion of the fair value adjustment. 5 Reclassifications Certain comparative amounts for the prior year have been reclassified to conform to the current year presentation. Such reclassifications did not affect net income or stockholders’ equity. Recent Accounting Standards In May 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2014-09, Revenue from Contracts with Customers, which establishes a comprehensive revenue recognition standard for virtually all industries under U.S. GAAP, including those that previously followed industry-specific guidance such as the real estate, construction and software industries. ASU 2014-09 specifies that an entity shall recognize revenue when, or as, the entity satisfies a performance obligation by transferring a promised good or service (i.e. an asset) to a customer. An asset is transferred when, or as, the customer obtains control of the asset. Entities are required to disclose qualitative and quantitative information on the nature, amount, timing and uncertainty of revenue and cash flows arising from contracts with customers. ASU 2014-09 is effective for fiscal years, and interim periods within those years, beginning after December 15, 2016, with early adoption not permitted. In April 2015, the FASB tentatively decided to defer for one year the effective date of this ASU to December 15, 2017 and also tentatively decided to allow entities to early adopt the standard. The Company is evaluating the provisions of ASU 2014-09, but does not believe that its adoption will have a material impact on the Company’s financial condition and results of operations. In January 2015, the FASB issued ASU 2015-01, Income Statement-Extraordinary and Unusual Items (Subtopic 225-20) – Simplifying Income Statement Presentation by Eliminating the Concept of Extraordinary Items. ASU 2015-01 eliminates the requirement in ASC Subtopic 225-20 to consider whether an underlying event or transaction is extraordinary, and if so, to separately present the item in the income statement net of tax, after income from continuing operations. Items that are either unusual in nature or infrequently occurring will continue to be reported as a separate component of income from continuing operations. Alternatively, these amounts may still be disclosed in the notes to the financial statements. The same requirement has been expanded to include items that are both unusual and infrequent. ASU 2015-01 is effective for all entities for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2015. Early adoption is permitted from the beginning of the fiscal year of adoption. The Company is evaluating the provisions of ASU 2015-01, but does not believe that its adoption will have a material impact on the Company’s financial condition and results of operations. Note 2.Earnings Per Share There are no convertible securities which would affect the numerator in calculating basic and diluted earnings per share; therefore, net income as presented on the Consolidated Statement of Operations is used as the numerator. The following table sets forth the composition of the weighted-average common shares (denominator) used in the basic and diluted earnings per share computation. Three Months Ended March 31, Weighted-Average Common Shares Outstanding Average Treasury Stock Shares ) ) Weighted-Average Common Shares and Common Stock Equivalents Used to Calculate Basic Earnings Per Share Additional Common Stock Equivalents (Stock Options) Used to Calculate Diluted Earnings Per Share - Weighted-Average Common Shares and Common Stock Equivalents Used to Calculate Diluted Earnings Per Share Earnings per share: Basic $ $ Diluted 6 Note 3.Investment Securities The following table presents the amortized cost and fair value of investment securities available-for-sale at the dates indicated: (Dollars in thousands) March 31, 2015 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value U.S. Government Agencies $ $ $ ) $ Obligations of States and Political Subdivisions ) Mortgage-Backed Securities - Government-Sponsored Enterprises 70 - Equity Securities - Mutual Funds 19 - Equity Securities - Other 53 (4 ) Total $ $ $ ) $ December 31, 2014 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value U.S. Government Agencies $ $ $ ) $ Obligations of States and Political Subdivisions ) Mortgage-Backed Securities - Government-Sponsored Enterprises 33 - Equity Securities - Mutual Funds 14 - Equity Securities - Other 58 (1
